                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 RALPH KIETT,                         HONORABLE JEROME B. SIMANDLE

                Petitioner,
                                               Civil Action
         v.                                 No. 17-2543 (JBS)

 WILLIE BONDS, et al.,
                                                 OPINION
              Respondents.


Ralph Kiett, Petitioner Pro Se
202244/047670B
South Woods State Prison
215 Burlington Road South
Bridgeton, New Jersey 08302

DAMON G. TYNER, Atlantic County Prosecutor
JOHN J. SANTOLIQUIDO, Assistant Prosecutor
Atlantic County Prosecutor’s Office
4997 Unami Blvd, Suite 2
PO Box 2002
Mays Landing, New Jersey 08330
     Attorney for Respondents
SIMANDLE, U.S. District Judge:

I. INTRODUCTION

     This matter comes before the Court on an Order to Show

Cause issued sua sponte as to why Ralph Kiett’s petition for

writ of habeas corpus should not be dismissed as time barred.

[Order to Show Cause, Docket Entry 3]. Petitioner Ralph Kiett

opposes the dismissal and requests equitable tolling. [Show

Cause Reponse, Docket Entry 4]. Respondent Willie Bonds argues

Petitioner is not entitled to equitable tolling. [Limited
Answer, Docket Entry 9]. The matter is being decided on the

papers pursuant to Federal Rule of Civil Procedure 78.

     The principal issue to be decided is whether Petitioner has

demonstrated that equitable tolling of the statute of

limitations under the Anti-Terrorism and Effective Death Penalty

Act of 1996 (“AEDPA”) is warranted based on his alleged mental

disability and new case law. The Court concludes that equitable

tolling is inappropriate in this case for the reasons stated

below. Therefore, the Court dismisses the petition as time

barred.

II. BACKGROUND

     On September 17, 1985, Petitioner pled guilty to murder,

N.J.S.A. § 2C:11-3(a), and second-degree escape, N.J.S.A. §

2C:29-5(a). [Docket Entry 1 ¶¶ 5-6]. He was sentenced by the

Superior Court of New Jersey, Atlantic County, Law Division, to

life imprisonment with a thirty-year term of parole

ineligibility on November 25, 1985. [Id. ¶¶ 2-3]. Petitioner

appealed to the New Jersey Superior Court Appellate Division

(“Appellate Division”) seeking to withdraw his guilty plea. The

Appellate Division denied his request, but the New Jersey

Supreme Court vacated the guilty plea and remanded to the trial




                                2
court. State v. Kiett, 582 A.2d 630 (N.J. 1990).1 [Docket Entry 1

¶ 9(g)].

     On remand, Petition again pled guilty and was resentenced

on April 26, 1991. [Docket Entry 1 at 4]. He filed another

appeal, this time challenging the validity of the search. [Id.].

Petitioner indicates the New Jersey Supreme Court denied

certification of this appeal on July 17, 1992. [Id.].

     Petitioner filed a petition for post-conviction relief

(“PCR”) on March 12, 2008 raising ineffective assistance of

counsel claims. [Docket Entry 9-3 at 2].2 The PCR Court denied

the petition on April 12, 2010. [Id.]. The Appellate Division

affirmed “substantially for the reasons set out in [the PCR

Court’s] written opinion.” State v. Kiett, No. A-5166-09, 2011

WL 2416876, at *2 (N.J. Super. Ct. App. Div. June 17, 2011).


1. Petitioner’s plea agreement removed the death penalty as a
possible sentence. The New Jersey Supreme Court held that
Petitioner was entitled to withdraw his guilty plea when he
discovered that the death penalty was never applicable to his
crimes because he was a juvenile at the time of the crimes. See
Kiett, 582 A.2d at 633 (“If a defendant is misinformed about his
or her eligibility for the death sentence, and if that
misunderstanding is material to the plea, he or she cannot be
deemed to have entered a guilty plea with a full understanding
of the penal consequences.”).
2 The petition states Petitioner’s first PCR was filed on March

11, 2010. [Docket Entry 1 ¶ 11]. The Court will use the earlier
date provided by the Appellate Division in its opinion denying
Petitioner’s second PCR appeal as the difference in filing dates
does not change the ultimate outcome of the matter. [Docket
Entry 9-3 at 2; State v. Kiett, No. A-005316-15 (N.J. Super. Ct.
App. Div. Mar. 23, 2017)].
                                3
       In October 2014, Petitioner filed a petition for “a new

trial based on newly discovered evidence.” [Docket Entry 1 ¶

11(b)]. He argued “[t]he statute used to waive jurisdiction of

the defendant from juvenile court to Law Division was in an

[sic] improper ex post facto application and/or based on a non-

existent law/unconstitutional act” and that “[t]he invalid

waiver based on non-existent law/unconstitutional act creates a

lack of jurisdiction.” [Id.]. The trial court denied the motion

as untimely on November 13, 2014 and denied Petitioner’s motion

for reconsideration on December 11, 2014. [Id. at 13-14].

Petitioner had argued that he never received a copy of the

Appellate Division decision denying his motion to withdraw his

guilty plea, but the trial court noted that “[y]ou obviously had

access to this opinion because you appealed it.” [Id. at 15].

The Appellate Division affirmed for the reasons cited by the

trial court. [Id. at 21; State v. Kiett, No. A-2457-14 (N.J.

Sup. Ct. App. Div. July 20, 2016)]. The New Jersey Supreme Court

denied certification on December 7, 2016. [Docket Entry 1 at

23].

       Petitioner filed a motion to correct an illegal sentence

on November 18, 2015, which was construed as a second PCR

petition. [Docket Entry 9-3 at 3; Kiett, No. A-005316-15, slip

op. at 3]. He “insisted that the Law Division never had

                                  4
jurisdiction over him because ‘the Statute relied upon to waive

[him] from Juvenile Court to Superior Court, Criminal Division,

[which he identified as N.J.S.A. 2A:4-48] constituted an

improper ex post facto application of the law and resulted in an

invalid waiver.’” [Docket Entry 9-3 at 3; Kiett, No. A-005316-

15, slip op. at 3 (alterations in original)]. The PCR Court

denied the petition on June 28, 2016 without an evidentiary

hearing. [Docket Entry 1 at 9]. Petitioner appealed, and the

Appellate Division affirmed for the reasons stated by the PCR

Court on March 23, 2017. [Docket Entry 9-3; Kiett, No. A-005316-

15].

       Petitioner thereafter filed this petition for writ of

habeas corpus under 28 U.S.C. § 2254 on April 10, 2017. [Docket

Entry 1]. The Court reviewed the petition under Habeas Rule 4

and noted that it appeared to be untimely under AEDPA. The Court

issued an Order to Show Cause why the petition should not be

dismissed as untimely. [Docket Entry 3]. Petitioner filed a

response, [Docket Entry 4], and the Court concluded a limited

answer on the issue of timeliness was warranted from Respondent

Willie Bonds. [Docket Entry 5]. Respondent filed the limited

answer, [Docket Entry 9], and Petitioner did not file a

response.



                                  5
     The matter is now ripe for decision without oral argument.

Fed. R. Civ. P. 78(b).

III. STANDARD OF REVIEW

     AEDPA imposes a one-year period of limitation on a

petitioner seeking to challenge his state conviction and

sentence through a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. See 28 U.S.C. § 2244(d)(1). Under §

2244(d)(1), the limitation period runs from the latest of:

          (A) the date on which the judgment became final by
          the conclusion of direct review or the expiration
          of the time for seeking such review;

          (B) the date on which the impediment to filing an
          application created by State action in violation of
          the Constitution or laws of the United States is
          removed, if the applicant was prevented from filing
          by such State action;

          (C) the date on which the constitutional right
          asserted was initially recognized by the Supreme
          Court, if the right has been newly recognized by
          the Supreme Court and made retroactively applicable
          to cases on collateral review; or

          (D) the date on which the factual predicate of the
          claim or claims presented could have been
          discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that the petitioner is not entitled to relief. 28

U.S.C. § 2254 Rule 4; see also McFarland v. Scott, 512 U.S. 849,

                                6
856 (1994); Siers v. Ryan, 773 F.2d 37, 45 (3d Cir. 1985), cert.

denied, 490 U.S. 1025 (1989).

IV. ANALYSIS

     Petitioner’s conviction became final before AEDPA went into

effect on April 24, 1996; therefore, he had until April 23, 1997

to file a timely § 2254 petition. See Burns v. Morton, 134 F.3d

109, 111 (3d Cir. 1998) (establishing one-year “grace period”).3

Even after giving him the benefit of the AEDPA grace period,

Petitioner’s habeas petition is still twenty years too late and

must be dismissed unless some form of tolling applies.

      “The time during which a properly filed application for

State post-conviction or other collateral review with respect to

the pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.” 28

U.S.C. § 2244(d)(2). Petitioner filed his first PCR petition in

2008, long after the one-year statute of limitations expired

under AEDPA. Statutory tolling is therefore inapplicable, and

the petition is barred as untimely unless equitable tolling

applies. The Court gave Petitioner notice and opportunity to


3 Petitioner’s conviction became final ninety days after the New
Jersey Supreme Court denied certification of Petitioner’s second
direct appeal on July 17, 1992: October 15, 1992. See Jenkins v.
Superintendent of Laurel Highlands, 705 F.3d 80, 84 (3d Cir.
2013) (“[T]he expiration of the time for seeking direct review
is the deadline for petitioning for certiorari to the United
States Supreme Court.”).
                                7
argue for the application of equitable tolling in an Order to

Show Cause. [Docket Entry 3].

     “Generally, a litigant seeking equitable tolling bears the

burden of establishing two elements: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary

circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005). In analyzing whether the circumstances faced by

Petitioner were extraordinary, “‘the proper inquiry is not how

unusual the circumstance alleged to warrant tolling is among the

universe of prisoners, . . . but rather how severe an obstacle

it is for the prisoner endeavoring to comply with AEDPA's

limitations period.’” Ross v. Varano, 712 F.3d 784, 802-03 (3d

Cir. 2013) (quoting Pabon v. Mahanoy, 654 F.3d 385, 400 (3d Cir.

2011)) (emphasis in original).

     Petitioner appears to give two reasons why this Court

should apply equitable tolling: (1) because has a mental

disability; and (2) the New Jersey Supreme Court’s decision in

State v. Zuber, 152 A.3d 197 (N.J.), cert. denied, 138 S. Ct.

152 (2017), was not available to him until January 11, 2017.

[Docket Entry 4 at 5-6].

     In Zuber, the New Jersey Supreme Court extended the United

States Supreme Court’s decision in Miller v. Alabama, 567 U.S.

460 (2012), which banned the imposition of mandatory life

                                 8
without parole sentences on defendants who were under 18 at the

time of their crimes, to “sentences that are the practical

equivalent of life without parole . . . .” 152 A.3d at 201.

Zuber is a matter of state law and therefore does not provide a

basis for federal habeas relief. Estelle v. McGuire, 502 U.S.

62, 67-68 (1991). To the extent a claim could be based on

Miller, it is unexhausted in the state courts, see 28 U.S.C. §

2254(b)(1)(A), and likely untimely under 28 U.S.C. §

2244(d)(1)(C). Miller was decided by the Supreme Court on June

25, 2012; a timely habeas petition based on Miller would have

been due on June 25, 2013. More importantly, Petitioner has not

satisfactorily explained why Miller’s date of decision prevented

him from filing a timely habeas petition regarding his ex post

facto claim, the only claim mentioned in his petition.

     The Court also concludes equitable tolling is not warranted

based on Petitioner’s alleged mental disability. The sole

evidence provided in support of Petitioner’s argument in favor

of equitable tolling on the basis of a mental disability is

language quoted from the New Jersey Supreme Court’s decision

finding that he had a right to withdraw his guilty plea based on

the misunderstanding that he was eligible for the death penalty.

The New Jersey Supreme Court quoted from the sentencing hearing:

     At the conclusion of the penalty hearing, the court
     found:
                                9
     It is reasonable to conclude that the two aggravating
     factors do not, beyond a reasonable doubt, outweigh the
     mitigating factors of which there is evidence. Inasmuch
     as the defendant was a juvenile at the time of the
     offense, his age may be deemed a mitigating factor.
     [N.J.S.A.   2C:11-3c(5)(c).]   His  borderline   mental
     retardation and substance abuse problems may be
     considered as having, to a significant degree, impaired
     his capacity to conform his conduct to the capacity of
     the law. [N.J.S.A. 2C:11-3c(5)(d).] The early childhood
     emotional and physical trauma experienced by him may
     have [sic] deemed to interfere with his character
     development so as to adversely impact upon his ability
     to live as a law-abiding citizen. [N.J.S.A. 2C:11-
     3c(5)(h).]

State v. Kiett, 582 A.2d 630, 632 (N.J. 1990) (alterations in

original). Petitioner does not provide any other evidence in

support of his equitable tolling argument.

     “[M]ental incompetence is not a per se reason to toll a

statute of limitations.” Nara v. Frank, 264 F.3d 310, 3204 (3d

Cir. 2001) (citing Lake v. Arnold, 232 F.3d 360, 371 (3d Cir.

2000), overruled in part on other grounds by Carey v. Saffold,

536 U.S. 214 (2002). “Rather, the alleged mental incompetence

must somehow have affected the petitioner's ability to file a

timely habeas petition.” Id. (citing Miller v. New Jersey State

Dep't of Corr., 145 F.3d 616, 618 (3d Cir. 1998)). See also Laws

v. Lamarque, 351 F.3d 919, 923 (9th Cir. 2003) (“Where a habeas

petitioner's mental incompetence in fact caused him to fail to

meet the AEDPA filing deadline ... the deadline should be

equitably tolled.”).
                               10
     The sentencing court’s statement does not provide an

explanation as to how Petitioner’s alleged mental disability

caused the delay in filing a timely § 2254 petition. The

statement reflected Petitioner’s mental state in 1985. There is

no evidence before the Court what Petitioner’s state was between

April 24, 1996 and April 23, 1997 or any time since then. Cf.

Nara, 264 F.3d at 320 (remanding for evidentiary hearing where

petitioner provided “evidence of ongoing, if not consecutive,

periods of mental incompetency”). In addition, the sentencing

court’s statement was an acknowledgement that Petitioner’s

mental deficiencies could have had “an adverse impact upon his

ability to live as a law-abiding citizen[,]” but made no mention

of an effect on Petitioner’s ability to understand the need to

timely file materials or act diligently in court matters. See

Kiett, 582 A.2d at 632.

     Petitioner “did not put forth any particular evidence to

show that his mental illness prevented him from asserting his

rights.” United States v. Johnson, 734 F. App'x 153, 159 (3d

Cir.), cert. denied, 139 S. Ct. 471 (2018). Therefore, he has

failed to carry his burden on showing there is a nexus between

the extraordinary circumstances his condition allegedly caused

and the failure to file a timely habeas petition. Ross v.



                               11
Varano, 712 F.3d 784, 803 (3d Cir. 2013). The petition is

therefore dismissed as time barred.

     AEDPA provides that an appeal may not be taken to the court

of appeals from a final order in a § 2254 proceeding unless a

judge issues a certificate of appealability on the ground that

“the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The United States

Supreme Court held in Slack v. McDaniel that “[w]hen the

district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim,

a COA should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” 529 U.S.

473, 484 (2000).

     This Court denies a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the petition as untimely is correct.




                               12
IV. CONCLUSION

     For the reasons stated above, the petition is dismissed as

untimely.   No certificate of appealability shall issue. An

appropriate order follows.


May 21, 2019                          s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                13
